Citation Nr: 1430930	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-16 024	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypothyroidism.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had a five-month period of active duty for training (ACDUTRA) in the Army National Guard from August 1985 to January 1986.  He served for periods of ACDUTRA and inactive duty for training (INACDUTRA) in the Army Reserves through August 2004.  Effective August 2004, he was medically disqualified from service with the Reserves due to his hearing loss. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


REMAND

In view of the contention that the Veteran was called up for active duty during operation Desert Storm, his testimony before the Board in February 2014 of exposure to loud noise during such active duty, and his testimony that he had performed active duty in the reserves, verification of all periods of active duty is necessary.  

Also, in light of the testimony before the Board that the Veteran was assigned to Fort Pickett in an infantry battalion in Blackstone, Virginia, with the 275th Heavy Supply Company, for most of his time in the reserves, and with the 80th Division Drill Sergeant Unit in Lynchburg, Virginia, the appropriate steps should be taken to ensure that all service treatment records from those duty stations have been obtained.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must contact all appropriate facilities, to include as appropriate the National Personnel Records Center and 275th Heavy Supply Company at Fort Pickett, in Blackstone, Virginia; and the 80th Division Drill Sergeant Unit in Lynchburg, Virginia, and request any and all service treatment and personnel records for the period of the Veteran's Reserve service, include any and all periods of active duty during Operation Desert Storm, including any overseas service, to include in Belgium.  The RO must verify the Veteran's specific dates of Reserve service, to include all periods of active duty.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

